Title: To James Madison from Thomas Jefferson, 31 August 1783
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 31. 1783.
Your favour of July 17. which came to hand long ago remains still unacknoleged, as from the time of it’s receipt I had constant hope that you would be on the road for Virginia before an answer could reach you. that of the 11th. inst. I received yesterday, and leaves the time of your visit as unfixed as ever, and excites some fear that I shall miss of you. I propose to set out for Congress about the middle of October, unless they should be returned to Philadelphia in which case I shall take at home the week I meant otherwise to pass at Philadelphia on my way to Congress. I wish it had been possible for your journey to have been so timed as that your return could have been when I go: for I still Suppose you mean to pass the winter there as you told me at a time when it seemed to have no object but that of prosecuting your studies more at leisure. I sincerely lament the misadventure which has happened, from whatever cause it may have happened. should it be final however, the world still presents the same & many other resources of happiness, and you possess many within yourself. firmness of mind & unintermitting occupations will not long leave you in pain. no event has been more contrary to my expectations, and these were founded on what I thought a good knowlege of the ground, but of all machines ours is the most complicated & inexplicable.—either here or in Philadelphia I must ask a perusal of your Congressional notes with leave to take notes from them, as they will better than any thing else possess me of the business I am to enter on. what is become of the mutineers? what of the Secretaryship of foreign affairs? what of the commercial treaty with Gr. Britain? these and many other questions I hope for the pleasure of having answered by you at Monticello. be so good as to present my compliments to mrs. House & mrs. Trist and to ask whether the pleasure of lodging in their house may be counted among the circumstances which will render Philadelphia agreeable to me in case of the return of Congress thither. should Congress not return thither, would it be possible for you to engage me a tolerable birth wherever they are? a room to myself, if it be but a barrack, is indispensable. in either event of my being or not being in Philadelphia I propose to place Patsy there; and will ask the favor of mrs. Trist to think for me on that subject, and to advise me as to the person with whom she may be trusted. some boarding school of course, tho’ I am not without objections to her passing more than the day in such a one.—the want of public occurrences worth detailing has filled my letter you find with private & unimportant subjects. I wish you every possible felicity and am with sincere esteem Dr. Sir
Your friend & servt.
Th: Jefferson
